Per Curiam :
We have no doubt of this being a proper case for a court of equity. The appellants were licensed to use the appellees’ property. They were not bound to make any specific number of jars. It was optional with them whether to make any under their license. Having, however, commenced to make them and so continuing, they became obliged to pay so long as they manufactured them, until the expiration of the patent. They were, therefore, obliged to render an account.
We see no error in the conclusion of the learned judge as to the number for which they should be charged, and the sum which they should pay.
Decree affirmed and appeal dismissed, at the costs of the appellants. ■sy